Citation Nr: 1200628	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for service-connected recurrent dislocation of the right patella with synovitis and Baker's cyst (right knee disability), currently rated 20-percent disabling.  

2.  Entitlement to an increased rating for service-connected cervical strain with degenerative disc disease and bilateral upper extremity neurological findings (cervical spine disability), currently evaluated as 10-percent disabling.  

3.  Entitlement to an increased rating for service-connected lumbar strain with mechanical lower back syndrome (lumbar spine disability ), rated 10-percent disabling from September 22, 2006, to December 21, 2009, and 20-percent disabling as of December 22, 2009.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU), including on an extra-schedular basis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 1989.  

This appeal to the Board of Veterans' Appeals (Board) is from November 2007 and subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A hearing before a local hearing officer at the RO was held in November 2009.  The Veteran also more recently in June 2001 testified at another hearing at the RO, but this time before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  Transcripts of the proceedings are of record. 

The Board is remanding the derivative TDIU claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



FINDINGS OF FACT

1.  The Veteran has limitation of flexion of his right knee, at worst, to 125 degrees, with pain on repetitive movement; there is normal extension of his right knee; and there also is no objective evidence of subluxation or lateral instability of this knee. 

2.  The preponderance of the evidence shows the Veteran's service-connected cervical spine disability is manifested by flexion to, at least 35 degrees, with pain on repetitive movement; combined cervical spine range of motion is at least 265 degrees without ankylosis, incapacitating episodes necessitating bed-rest prescribed by a physician, or any secondary neurological manifestations warranting a separate compensable rating. 

3.  From September 22, 2006, to December 21, 2009, the Veteran's low back disability was manifested by normal flexion, a combined range of motion of 240 degrees without ankylosis, and pain; and there are no incapacitating episodes necessitating bed-rest prescribed by a physician or any secondary neurological manifestations warranting a separate compensable rating. 

4.  As of December 22, 2009, the Veteran's low back disability has been manifested by at least 45 degrees of flexion, a combined range of motion of at least 165 degrees without ankylosis or pain; and there are no incapacitating episodes necessitating bed-rest prescribed by a physician or any secondary neurological manifestations warranting a separate compensable rating.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 percent for the Veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257-5263 (2011). 

2.  The criteria are not met for a rating higher than 10 percent for the Veteran's cervical spine disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237(2011). 

3.  From September 22, 2006, to December 21, 2009, the criteria for a rating higher than 10 percent for the service-connected lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

4.  And as of December 22, 2009, the criteria for a rating higher than 20 percent for the service-connected lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claims.  See 73 FR 23,353 (Apr. 30, 2008). 

These VCAA notice requirements apply to all five elements of the claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05. 


Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.   

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because: (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life. 


On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10. 

It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010). 

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 2006, prior to the RO's initial adjudication of the claims in November 2007, so in the preferred sequence.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, and VA treatment records - including the reports of his VA compensation examinations.  The reports of these examinations and the other evidence of record contain the findings needed to properly adjudicate these claims, including especially insofar as assessing the severity of these disabilities in relation to the applicable rating criteria.  So additional examinations are not needed.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  There mere passage of time since the most recent VA examination does not, in and of itself, require the scheduling of another examination, particularly where, as here, there is other medical evidence in the file such as the VA and private outpatient records also addressing the applicable rating criteria, including dated since the most recent VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A. 

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Factual Background

A decision of the Social Security Administration (SSA) granted the Veteran disability insurance benefits - effective July 2005, due to chronic pain secondary to degenerative joint disease, osteoarthritis, status post bilateral knee arthroscopy, left subacromial decompression, hepatitis C, and major depression.  

In September 2006, the Veteran requested higher ratings for his service-connected right knee, low back, and cervical spine disabilities.  He contends these disabilities should be rated more disabling, as the symptoms and manifestations of them have increased in severity - indeed, so much so they preclude employment.

A VA joints examination was conducted in November 2006.  The Veteran complained of a constant dull ache in the right knee joint which flares up to a sharp pain on a daily basis.  The Veteran also complained of cervical spine pain which radiates to the occiput.  Regarding his lumbar spine, the Veteran stated that he has recurrent constant moderate to severe non-radiating low back pain which flares up to severe pain with radiation to the right ankle.  Regarding both spinal conditions, he denied hospitalization, emergency room visits, incapacitating episodes within the past 12 months.  He also denied loss of bowel or bladder control.  

Examination of the right knee found no swelling or tenderness.  Flexion was 0 to 125 degrees, with pain starting at 80 degrees and ending at 20 degrees.  No limitation was noted with repetitive flexion.  Extension was to 0 degrees.  The examiner estimated the there was no additional limitation of motion or functional impairment with secondary to flare ups.  The examiner noted that an August 2005 magnetic resonance imaging (MRI) of the right knee was normal.  

Examination of the cervical spine found no evidence of muscle spasm, tenderness, or deformity.  The range of motion of the cervical spine was 0 to 45 degrees flexion, with pain starting at 35 degrees and ending at 10 degrees, repetitive forward flexion limited the motion to 35 degrees; 0 to 40 degrees extension, with pain starting at 30 degrees and ending at 10 degrees, 0 to 40 degrees lateral bending bilaterally; and 0 to 50 degrees rotation bilaterally.  The examiner estimated that during a flare up the Veteran's flexion and extension would be limited to 35 degrees.  The examiner noted that an August 2005 MRI found mild degenerative changes and right neural foraminal encroachment associated with nerve root impingement.  

Examination of the lumbar spine found no evidence of muscle spasm, tenderness, or deformity.  The range of motion of the lumbar spine was 0 to 90 degrees flexion, with pain starting at 65 degrees and ending at 30 degrees; 0 to 30 degrees extension, 0 to 30 degrees lateral bending bilaterally, and 0 to 30 degrees rotation bilaterally.  The examiner found no limitation of motion due to repetitive movement; and estimated no loss of function due to flare ups.  The examiner noted that an August 2005 lumbar MRI was normal.  

Sensation, and motor function were normal.  Deep tendon reflexes were 2/4. 

The diagnoses were recurrent dislocation of the right patella with synovitis and baker's cyst, resolved; costochondritis dissecans, post arthroscopic debridement with residual arthralgia of the right knee; chronic cervical strain secondary to degenerative disc disease and right neural foraminal encroachment; episodic radiculopathy to the right upper extremity; lumbar strain, posterior disc bulge, resolved, no evidence of radiculopathy.  

A VA medical opinion dated in September 2007 from the examiner who conducted the November 2006 VA examination is of record.  The examiner stated that the Veteran's service-connected cervical spine disability will have a moderate effect on the Veteran's normal occupational functioning; acute cervical flare ups and repetitive movement would have a mild functional impairment; and his lumbar spine disability will have a mild effect on his occupational functioning.  

A November 2007 rating decision granted an increased, 10 percent, rating for the low back disability, effective the date of the claim, September 2006; and denied increased ratings for the right knee and cervical spine disabilities.  

A VA spine examination was conducted in December 2007.  Examination of the cervical spine found no evidence of muscle spasm.  The range of motion of the cervical spine was 0 to 30 degrees extension, 0 to 35 degrees lateral bending bilaterally; and 0 to 65 degrees rotation bilaterally.  The examiner stated that the Veteran refused to flex his neck.  The diagnosis was degenerative disc disease of the cervical spine with radiculopathy of the right upper extremity.  

A February 2008 rating decision granted a noncompensable rating for radiculopathy of the (major) right upper extremity, effective the date of the claim, September 2006.

A VA joints examination was conducted in December 22, 2009.  Right knee examination found right knee anterior drawer signs, Lachman's and McMurray's tests to be negative.  Right knee flexion was 0 to 140 degrees; extension was -10 to 0 degrees.  There was mild pain, but no additional limitation of motion, on repetitive use.  The examiner also estimated that there would be no additional limitation of motion during flare ups.  An MRI of the right knee was normal.  

The range of motion of the cervical spine was 0 to 40 degrees flexion, 0 to 30 degrees extension, 0 to 60 degrees lateral bending bilaterally, and 60 degrees rotation bilaterally.  The examiner stated that a cervical MRI noted moderate degenerative changes with secondary lateral spinal stenosis associated with bilateral nerve root impingement considerable worse on the right.  

The range of motion of the lumbar spine was 0 to 45 degrees flexion, 0 to 20 degrees extension, 0 to 20 degrees lateral bending bilaterally, and 0 to 30 degrees rotation bilaterally.  There was no additional limitation of motion on repetitive use.  The examiner also estimated that there would be no additional limitation of motion during flare ups.  An MRI of the lumbar spine was normal.  

There was no evidence of any muscle atrophy or loss of sensation.  Deep tendon reflexes were within physiological limits.  

The pertinent diagnoses were migraine headaches not caused or related to the cervical spine disability, bilateral restless legs syndrome not caused by the service-connected lumbar spine disability, and claimed bilateral lower extremity neuropathy no secondary to the service-connected lumbar spine disability. 

A June 2010 rating decision granted a noncompensable rating for neuropathy of the left upper extremity, effective November 19, 2009.  An October 2010 rating decision granted an increased, 20 percent, rating or the low back disability, effective the date of the December 22, 2009 VA examination; and granted service connection for a left knee disability, and assigned a 10 percent rating, also effective December February, 2009.  

III.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 (2011). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during 
flare-ups, assuming those factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  


A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at *11; see 38 C.F.R. § 4.40. 

A.  Right Knee Disability

The Veteran's right knee disability is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved - which, here, are Diagnostic Code 5260 for limitation of flexion and Diagnostic Code 5261 for limitation of extension.  When the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Diagnostic Code 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating. 

Diagnostic Code 5261 provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating. 

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II. 

Concerning flexion, a higher 30 percent rating under Diagnostic Code 5260 requires flexion limited to 15 degrees, and there simply is no objective clinical evidence to document such limitation of flexion, even considering the extent of the Veteran's pain associated with his orthopedic disability.  

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain, and DeLuca factors of functional loss, reasonably shown to be due to the Veteran's right knee are contemplated in the currently assigned 20 percent rating.  There is no indication that his associated pain causes functional loss greater than that contemplated by the 20 percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.  At most, even considering his pain, the flexion of his right knee is limited to 125 degrees, which far exceeds the 15-degrees' limitation required for a higher 30 percent rating under DC 5260.  Significantly, the RO already appears to have considered his painful flexion in assigning the 20 percent rating.

VA's General Counsel has held that separate ratings may be assigned for limitation of extension and flexion of the same knee.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990(2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.  Here, though, as the Veteran in this case does not have a compensable level of limitation of extension, a separate rating for extension is not warranted.  Even considering the extent of the pain associated with his right knee disability, he has not had any resultant limitation of extension so as to warrant a compensable rating under Diagnostic Code 5261.  

Notably, for even the minimum compensable rating of 10 percent under this code, extension must be restricted to at least 10 degrees, and it clearly is not according to the VA compensation examiners.  Indeed, since the Veteran has completely full (i.e., entirely normal) extension to 0 degrees, again, even considering his pain, it is not sufficiently limited to warrant even the most minimum 0 percent rating under this code, requiring extension limited to 5 degrees.  

Under Diagnostic Code 5257, "other" knee impairment - including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.

Moreover, a Veteran may receive a separate rating for the instability under Diagnostic Code 5257, apart from the rating under DCs 5003 and 5010 and, on referral, DCs 5260 and 5261 for his osteoarthritis and resultant limitation of motion on flexion and/or extension.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998).

Here, though, all tests for subluxation or instability were found to have been negative or normal.  Therefore, a separate rating under this Diagnostic Code 5257 is not warranted.  

In considering the potential applicability of other diagnostic codes, the Board finds that 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not applicable in this case, either, as the medical evidence does not show the Veteran has any of these other impairments.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  For example, the mere fact that he continues to have range of motion in his knee, albeit not normal range of motion on flexion, in turn means that, by definition, his knee is not ankylosed.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Here, while as mentioned there is no disputing the Veteran has some limitation of motion on flexion of his knee, his motion is not so restricted as to constitute or be the functional equivalent of ankylosis, especially considering he has normal extension, and the VA compensation examiners have confirmed as much.

Furthermore, since the Veteran's right knee condition has never been more than 
20-percent disabling at any time since one year prior to filing his claim for a higher rating, the Board cannot "stage" this rating either.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The preponderance of the evidence is against his claim, for the reasons and bases discussed, therefore the "benefit-of-the-doubt" rule is inapplicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

B.  Spinal Disabilities

The Veteran's service-connected cervical and lumbar spine disabilities have been evaluated under Diagnostic Code 5237, for cervical and lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5242, unless DC 5243 is utilized for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine. 

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a (2011). 

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 


Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243 (2011). 

A rating higher than 10 percent for cervical spine disability is not warranted.  The Board points out that there is no evidence of cervical spine forward flexion limited to 30 degrees or less, or combined range of motion of the cervical spine limited to 170 degrees - the criteria required for a higher, 20 percent rating.  The Veteran refused to flex his neck on December 2007 VA examination.  Therefore, these range of motion measurements will not be considered.  

The medical evidence reflects that the Veteran's overall lumbar spine disability warrants no more than a 10 percent rating from September 22, 2006, to December 21, 2009.  From September 22, 2006, to December 21, 2009, the Veteran's low back disability was manifested by normal flexion, a combined range of motion of 240 degrees without ankylosis, and pain.  The Board points out that there is no evidence of lumbar spine forward flexion limited to less than 60 degrees, combined range of motion limited to less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour - the criteria required for a higher, 20 percent rating. 

Furthermore, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support disability ratings in excess of those already assigned.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  

As of December 22, 2009, the Veteran's low back disability is manifested by to 45 degrees of flexion, a combined range of motion of at least 165 degrees without ankylosis, pain; and there are no incapacitating episodes necessitating bed-rest prescribed by a physician, or any secondary neurological manifestations warranting a separate compensable rating.  These findings are consistent with a 10 percent rating under the General Rating Formula.  The Board points out that there is no evidence of lumbar spine forward flexion limited to less than 30 degrees, or any ankylosis - the criteria required for a higher, 40 percent rating. 

Furthermore, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support disability ratings in excess of those already assigned.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) or disc disease may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating IVDS based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted. 

Note (1) to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2011). 

The medical evidence does not indicate any bed rest prescribed by a physician, let alone for a total period of time that would warrant higher evaluations. 

Furthermore, as noted under Note (1) of the General Rating Formula, VA must evaluate any associated objective neurologic abnormalities separately under an appropriate diagnostic code.  Historically, the Veteran described having pain radiating down all extremities.  However the multiple VA examiners specifically found no neurologic deficits.  The Veteran also has not been found to have any bowel or bladder impairment associated with his spine disabilities.  Hence, there is no evidence of any separately ratable neurological manifestations of service-connected cervical and lumbar spine disabilities.

Furthermore, since the Veteran's cervical spine disability has never been more than 10-percent disabling at any time since one year prior to filing his claims for higher rating, the Board cannot "stage" this rating either.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's lumbar spine disability has never been more than 10-percent disabling from September 22, 2006, to December 21, 2009, or 20-percent disabling from December 22, 2009.  Id.  The preponderance of the evidence is against his claims, for the reasons and bases discussed, therefore the 
"benefit-of-the-doubt" rule is inapplicable, and his claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


C.  Consideration of an Extra-Schedular Evaluation Under 38 C.F.R. § 3.321(b)(1)

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1). 

Here, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disabilities on appeal are reasonably contemplated by the rating schedule under the first prong of the analysis. The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable."  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116. 

The Veteran's primary complaints regarding his orthopedic disabilities involve pain, limitation of motion, and numbness, all of which are contemplated by the schedular rating criteria.  Consequently, the Board finds that his symptomatology and limitation in occupational functioning for the disabilities on appeal are reasonably contemplated by the rating schedule under the first prong of the analysis.  It therefore is unnecessary to reach the further, downstream, questions in the Thun analysis. 

But even assuming for the sake of argument that the second prong of Thun applies, there still is no probative (competent and credible) evidence that any of the disabilities on appeal has caused marked interference with his employment - meaning above and beyond that contemplated by their respective schedular ratings, or has required any inpatient treatment, much less on a frequent basis.  Instead, his evaluation and treatment for these disabilities has exclusively, on an outpatient basis during the appeal period.  So, in short, there is no indication in the record that the interference with his work caused by his service-connected disabilities, individually, could be considered above and beyond that contemplated by the schedular ratings assigned for these disabilities.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). 

In conclusion, since the rating schedule adequately addresses the symptomatology for all three disabilities at issue in this appeal, referral to the Director of Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1) is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 

However, as noted in the remand section of this decision, the Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his 
service-connected disabilities pursuant to 38 C.F.R. § 4.16(b) (2011) which sets requirements different from 38 C.F.R. § 3.321(b)(1).  See also 38 C.F.R. §§ 3.340, 3.341, 4.15 (2011).  Additional development is needed prior to resolution of this derivative issue.  

ORDER

The claim for a rating higher than 20 percent for the right knee disability is denied. 

The claim for a rating higher than 10 percent for the cervical spine disability is denied.

The claim for a rating higher than 20 percent for the lumbar spine disability is denied.



REMAND

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  Id.  

To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability(ies) - provided that, if there is just one disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one is rated as at least 40-percent disabling and the combined rating (considering all of the disabilities' ratings in combination) is at least 70 percent.  38 C.F.R. § 4.16(a). 

Here, the Veteran's disabilities all affect a single body system, i.e., his orthopedic system, or stem from common etiology or a single accident, so may be collectively considered as one disability (rather than as separate disabilities).  Hence, the ratings must total at least 60 percent to warrant consideration of a TDIU under 38 C.F.R. § 4.16(a).  The ratings only total 50 percent, however.  38 C.F.R. § 4.25.  And even if alternatively considered as separate disabilities, the ratings clearly do not combine to the required 70 percent.  So, in either scenario, he instead must look to the alternative provisions of § 4.16(b) to qualify for a TDIU.  And, as already explained, to receive this special extra-schedular consideration, it must be shown these service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment. 


While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18. 


As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 

The Veteran is in receipt of SSA disability insurance benefits based on service and nonservice-connected disabilities.  That said, to receive a TDIU, his service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The Board may not assign an extra-schedular rating in the first instance.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  At most, the Board may refer this derivative claim to the Under Secretary for Benefits or the Director of C&P Service for this special extra-schedular consideration.  38 C.F.R. § 4.16(b). 


Accordingly, this remaining TDIU claim is REMANDED for the following additional consideration: 

1.  Provide a VA examination to assist in evaluating the effect of the Veteran's service-connected disabilities (cervical spine, lumbar spine, and bilateral knee disability) on his employability.  Specifically, an opinion is needed concerning whether these disabilities preclude him from obtaining and maintaining substantially gainful employment given his level of education, prior work experience and training, etc.

Properly notify him of the examination by sending notice of the details of the examination to him at his address of record.  Send the notice with sufficient time in advance to allow him to attend the examination. 

The designated VA examiner is to be provided the Veteran's claims file to review his relevant history, both concerning his service-connected disabilities and the jobs he has had in years past.  The examiner is to be informed that the Veteran's age and the effects of 
non-service-connected disabilities cannot be factors for consideration in making this employability determination.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner determines that an opinion concerning any issue material to this claim cannot be provided without resorting to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge, additional evidence or other procurable data is needed, or the examination has gone beyond the scope of the examiner's competence, etc.  In other words, simply stating that an opinion cannot be provided without resorting to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of this claim.  38 C.F.R. § 3.655. 

2.  If the disposition of this TDIU claim remains unfavorable - including after consideration of this benefit on an extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b), send the Veteran and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining TDIU claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


